Citation Nr: 1438495	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-14 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for asbestosis and/or a chronic lung disability, claimed as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In August 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required in order to fulfill the directives of its prior remand.

First, with respect to the claim of entitlement to service connection for bilateral hearing loss, the November 2012 VA examiner's etiology opinion features as part of its rationale that "[i]n February 1964, about a year after enlistment, audiometric data showed hearing well within normal limits bilaterally."
 
It does not appear, however, that the February 1964 audiometry readings were ever converted from American Standards Association (ASA) units to International Standard Organization (ISO) units. Once converted, in relevant part, the Veteran's right ear hearing thresholds at 3000 and 4000 Hertz were 25 decibels.
 
Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

It may therefore be inaccurate to describe the February 1964 audiometric data as showing hearing "well within normal limits bilaterally."  Because the February 1964 record constitutes the only audiometric data from the Veteran's military service (the remaining service hearing tests consisted solely of whispered voice tests), it is crucial that any opinion of record be based on an accurate interpretation of that record.

It is therefore necessary to remand this claim for a new opinion that takes into consideration the converted February 1964 audiometric data.

Furthermore, the Board notes that the February 1964 audiogram examination did not, in fact, occur approximately half-way through the Veteran's active duty service.  Rather, the Veteran's active duty service had actually only commenced two days prior to the February 1964 audiogram.  The Board notes this timeline only to the extent that the examiner may have erroneously believed that the February 1964 audiogram was a measurement of the Veteran's hearing acuity after a year or more of in-service acoustic trauma.  In fact, it appears that the February 1964 audiogram was conducted prior to the Veteran's reported in-service noise exposure, making it more comparable to an induction examination.  This adjusted timeline should be taken into consideration by any subsequent examiners.

The Board also finds it necessary to remand the claim of entitlement to service connection for asbestosis and/or a chronic lung disability, claimed as due to in-service asbestos exposure, for a new examination and etiology opinion that adequately addresses whether the Veteran does, in fact, have a current respiratory disability that is related to in-service asbestos exposure.
 
As noted in the August 2012 Board remand, the determinative question that needs to be addressed is whether the Veteran currently has a lung/respiratory disorder that is due to service, including due to asbestos/diesel exposure or working in a dusty environment in service.  The November 2012 VA examiner diagnosed chronic bronchitis and asbestos pleural plaques.  The examiner opined that the chronic bronchitis is less likely than not proximately due to or the result of service but that the asbestos pleural plaques were at least as likely as not due to service.  The Board finds that additional explanation of the asbestos pleural plaques diagnosis and etiology opinion is required.

One purpose of the prior remand was to obtain an opinion to determine whether the Veteran has a current diagnosis that is attributable to asbestos exposure.  It is still unclear from the resulting November 2012 opinion whether a current diagnosis of asbestos pleural plaques has been made.  The Board notes that the examination report reflects that recent chest x-rays were normal.  The examiner also noted that chest x-rays from December 1986 to January 2012 were generally noted as normal.  The examiner also notes the following:

Importantly, however, Jul[y] 1992 chest xray done by Dr. Yanta documented 'modest bilateral lateral chest wall pleural thickening in the middle 3rd's, no calcification, mass liesion [sic], or parencymal [sic] interstitial abnormalities.'  Since veteran denies any other history of chest wall trauma, pleurisy, TB, pneumonia or fluid around lungs, the most likely cause is asbestos reaction in this classical distribution.

The Board notes that this opinion does not address whether the Veteran actually has a current diagnosis of asbestos pleural plaques, considering that all radiology reports of record from the date of the June 2009 claim have been normal.  The only clinical indication of asbestos pleural plaques is from July 1992, which is approximately 15 years prior to the date of the Veteran's claim and does not, without explanation from a medical professional, establish the presence of current asbestos pleural plaques.  The Board therefore finds it necessary to remand this claim for a new examination, with all appropriate diagnostic testing, to determine whether the Veteran may be diagnosed with a current asbestos-related pulmonary disability.  If any such disability is diagnosed, the examiner must explain the basis for such diagnosis.  If any diagnostic testing does not show asbestos pleural plaques but such a current diagnosis is nevertheless given, the examiner must explain how such a diagnosis is warranted despite the numerous normal chest x-rays.
 
While this case is on remand, the Appeals Management Center (AMC) should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding pertinent VA medical records and associate these copies with the claims folder.

2.  Following completion of the above, schedule the Veteran for a VA examination to obtain a medical opinion as to whether he has a bilateral hearing loss disability that is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted, and the results should be reported in detail.  The examiner should provide a rationale for all conclusions reached.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss arose during service or is otherwise related to any incident of service.  The Board notes that the Veteran's acoustic trauma for both ears is conceded.

In providing this opinion, please address the following concerns with the November 2012 VA examination:

(a) The November 2012 examination report characterized the February 1964 audiometric data as showing "hearing well within normal limits bilaterally."  The Board notes, however, that the audiometric data from that examination must be converted from ASA units to ISO units.  Following conversion, please discuss whether the February 1964 audiogram shows any degree of hearing loss and discuss the significance of these readings when rendering the etiology opinion.

(b) Prior evidence has characterized the February 1964 examination as having occurred approximately half-way through the Veteran's active service.  The Board notes, however, that the February 1964 examination actually occurred two days into the Veteran's active duty service and prior to any of his reported in-service noise exposure.  The Board notes this timeline only to the extent that the prior examiner may have erroneously believed that the February 1964 audiogram was a measurement of the Veteran's hearing acuity after a year or more of in-service acoustic trauma.  In fact, it appears that the February 1964 audiogram was conducted prior to the Veteran's reported in-service noise exposure, making it more comparable to an induction examination.  This adjusted timeline should be taken into consideration by the VA examiner.

3.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine whether the Veteran has a current respiratory disability that is related to his in-service asbestos exposure.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination.  A complete history should be elicited directly from the Veteran, to include a complete history of any pre-service, in-service, and post-service asbestos exposure.  Any tests and studies deemed necessary, including a chest x-ray or other appropriate diagnostic testing, should be conducted.  All findings should be reported in detail.  

The examiner is asked to provide an opinion addressing the following questions:

a.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has asbestos pleural plaques or another respiratory disability that is related to asbestos exposure?  

If the examiner opines that the Veteran does currently have asbestos pleural plaques, he or she should explain the multiple negative chest x-rays of record.  

If the examiner opines that the Veteran does not currently have asbestos pleural plaques, he or she should discuss the findings of the July 1992 chest x-ray.  

b.  If the examiner determines that the Veteran does have asbestos pleural plaques or another respiratory disability that is related to asbestos exposure, please opine as to whether it is at least as likely as not (a 50 percent probability or greater) that such disability is related to the Veteran's in-service asbestos exposure.

A complete explanation must be given for all opinions and conclusion expressed.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



